Exhibit 10.8

 

EXAR CORPORATION

2014 EQUITY INCENTIVE PLAN

DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated
as of [_______________] by and between Exar Corporation, a Delaware corporation
(the “Company”), and [______________] (the “Director”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Exar Corporation 2014 Equity Incentive Plan (the
“Plan”), the Company has granted to the Director effective as of the date hereof
(the “Award Date”), a credit of restricted stock units under the Plan (the
“Award”), upon the terms and conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Director, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.     Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

 

2.     Grant. Subject to the terms of this Agreement, the Company hereby grants
to the Director an Award with respect to an aggregate of [______] stock units
(subject to adjustment as provided in Section 7.1 of the Plan) (the “Stock
Units”). As used herein, the term “stock unit” shall mean a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of the Company’s Common Stock (subject to adjustment as
provided in Section 7.1 of the Plan) solely for purposes of the Plan and this
Agreement. The Stock Units shall be used solely as a device for the
determination of the payment to eventually be made to the Director if such Stock
Units vest pursuant to Section 3. The Stock Units shall not be treated as
property or as a trust fund of any kind.

 

3.     Vesting.

 

(a)     Vesting in General. [Subject to Sections 3(b) and 8 below, the Award
shall vest and become nonforfeitable upon the earlier to occur of (i) the fourth
anniversary of the Award Date or (ii) the annual meeting of the Company’s
stockholders that occurs in the fourth year following such Award Date.]

 

 
1

--------------------------------------------------------------------------------

 

 

(b)     Change in Control Event. Notwithstanding any other provision to the
contrary contained herein or in the Plan, (i) upon the occurrence of a Change in
Control Event (as defined in Exhibit A attached hereto), the portion of the
Award, and the portion of any other award of stock units previously granted by
the Company to the Director, that is outstanding and unvested immediately prior
to the Change in Control Event shall accelerate and become fully vested and
nonforfeitable as of (or, as may be necessary to effectuate the purposes of this
acceleration, immediately prior to) the date of the Change in Control Event; and
(ii) if a Business Combination (as defined in Exhibit A hereto) that does not
constitute a Change in Control Event occurs and, as a result of such Business
Combination, the Director does not continue as a member of the Board (or as a
member of the board of directors of the successor or resulting entity)
immediately following such Business Combination (because he is removed or not
re-elected to the Board, or resigns from the Board at the request of the Company
or the holders of a majority of the Outstanding Company Voting Securities (as
defined in Exhibit A hereto)), the portion of the Award, and the portion of any
other outstanding award of stock units previously granted by the Company to the
Director (each, a “Prior Award”), that is outstanding and unvested immediately
prior to such Business Combination shall accelerate and be vested and
nonforfeitable as of (or, as may be necessary to effectuate the purposes of this
acceleration, immediately prior to) the date of such Business Combination with
respect to (x) one hundred percent (100%) of such portion if the Director has
served on the Board for at least five (5) years as of the date of such Business
Combination, and (y) fifty percent (50%) of such portion if the Director has
served on the Board for less than five (5) years as of the date of such Business
Combination (and the portion of the Award that remains unvested after giving
effect to this clause (y) shall terminate as provided in Section 8 or similar
provision of any award agreement applicable to a Prior Award). This Section 3(b)
amends each award agreement evidencing a Prior Award to effect the accelerated
vesting of the Prior Award in the circumstances contemplated hereby. The other
terms and conditions of such other award agreements continue in effect as to the
Prior Awards.).

 

4.     Continuance of Services. The vesting schedule requires continued service
through each applicable vesting date as a condition to the vesting of the
applicable installment of the Award and the rights and benefits under this
Agreement. Partial service, even if substantial, during any vesting period will
not entitle the Director to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of services
as provided in Section 8 below or under the Plan. Nothing contained in this
Agreement or the Plan constitutes a continued service commitment by the Company
or interferes with the right of the Company to increase or decrease the
compensation of the Director from the rate in existence at any time.

 

5.     Dividend and Voting Rights.

 

(a)     Limitations on Rights Associated with Units. The Director shall have no
rights as a stockholder of the Company, no dividend rights (except as expressly
provided in Section 5(b) with respect to Dividend Equivalent Rights) and no
voting rights, with respect to the Stock Units and any shares of Common Stock
underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Director. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate.

 

(b)     Dividend Equivalent Rights. As of any date that the Company pays an
ordinary cash dividend on its Common Stock, the Company shall credit the
Director with an additional number of Stock Units equal to (i) the per share
cash dividend paid by the Company on its Common Stock on such date, multiplied
by (ii) the total number of Stock Units (including any dividend equivalents
previously credited hereunder) (with such total number adjusted pursuant to
Section 7.1 of the Plan) subject to the Award as of the related dividend payment
record date, divided by (iii) the fair market value of a share of Common Stock
on the date of payment of such dividend. Any Stock Units credited pursuant to
the foregoing provisions of this Section 5(b) shall be subject to the same
vesting, payment and other terms, conditions and restrictions as the original
Stock Units to which they relate. No crediting of Stock Units shall be made
pursuant to this Section 5(b) with respect to any Stock Units which, as of such
record date, have either been paid pursuant to Section 7 or terminated pursuant
to Section 8.

 

 
2

--------------------------------------------------------------------------------

 

 

6.     Restrictions on Transfer. Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Company, or (b) transfers by will or the laws of
descent and distribution.

 

7.     Timing and Manner of Payment of Stock Units. On or as soon as
administratively practical following vesting of the Award pursuant to Section 3
or Section 7 of the Plan (and in all events not later than two and one-half
months after the applicable vesting date), the Company shall deliver to the
Director a number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Company in its discretion) equal to the number of Stock Units
subject to this Award that vest on the applicable vesting date, unless such
Stock Units terminate prior to the given vesting date pursuant to Section 8. The
Company’s obligation to deliver shares of Common Stock or otherwise make payment
with respect to vested Stock Units is subject to the condition precedent that
the Director or other person entitled under the Plan to receive any shares with
respect to the vested Stock Units deliver to the Company any representations or
other documents or assurances required pursuant to Section 8.1 of the Plan. The
Director shall have no further rights with respect to any Stock Units that are
paid or that terminate pursuant to Section 8.

 

8.     Effect of Termination of Service. The Director’s Stock Units shall
terminate to the extent such units have not become vested prior to the first
date the Director is no longer a member of the Board, regardless of the reason
for the termination of the Director’s service as Board member (whether
voluntarily or involuntarily, including a termination due to death or
disability). If any unvested Stock Units are terminated hereunder, such Stock
Units shall automatically terminate and be cancelled as of the applicable
termination date without payment of any consideration by the Company and without
any other action by the Director, or the Director’s beneficiary or personal
representative, as the case may be.

 

9.     Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Company’s stock contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments if appropriate in the number of Stock
Units then outstanding and the number and kind of securities that may be issued
in respect of the Award. No such adjustment shall be made with respect to any
ordinary cash dividend for which Dividend Equivalent Rights may be credited
pursuant to Section 5(b).

 

 
3

--------------------------------------------------------------------------------

 

 

10.     Tax Withholding. Subject to Section 8.1 of the Plan, upon any
distribution of shares of Common Stock in respect of the Stock Units, the
Company shall automatically reduce the number of shares to be delivered by (or
otherwise reacquire) the appropriate number of whole shares, valued at their
then fair market value (with the “fair market value” of such shares determined
in accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Company with respect to such distribution of
shares at the minimum applicable withholding rates. In the event that the
Company cannot legally satisfy such withholding obligations by such reduction of
shares, or in the event of a cash payment or any other withholding event in
respect of the Stock Units, the Company shall be entitled to require a cash
payment by or on behalf of the Director and/or to deduct from other compensation
payable to the Director any sums required by federal, state or local tax law to
be withheld with respect to such distribution or payment.

 

11.     Notices. Any notice to be given under the terms of this Agreement shall
be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to the Director at the Director’s last address
reflected on the Company’s records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be given only
when received, but if the Director is no longer a member of the Board, shall be
deemed to have been duly given by the Company when enclosed in a properly sealed
envelope addressed as aforesaid, registered or certified, and deposited (postage
and registry or certification fee prepaid) in a post office or branch post
office regularly maintained by the United States Government.

 

12.     Plan. The Award and all rights of the Director under this Agreement are
subject to, and the Director agrees to be bound by, all of the terms and
conditions of the provisions of the Plan, incorporated herein by reference. In
the event of a conflict or inconsistency between the terms and conditions of
this Agreement and of the Plan, the terms and conditions of the Plan shall
govern. The Director agrees to be bound by the terms of the Plan and this
Agreement. The Director acknowledges having read and understanding the Plan, the
Prospectus for the Plan, and this Agreement. Unless otherwise expressly provided
in other sections of this Agreement, provisions of the Plan that confer
discretionary authority on the Administrator do not (and shall not be deemed to)
create any rights in the Director unless such rights are expressly set forth
herein or are otherwise in the sole discretion of the Administrator so conferred
by appropriate action of the Administrator under the Plan after the date hereof.

 

13.     Entire Agreement. This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Company. The Company may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Director hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

 

14.     Limitation on Director’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Director shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Stock Units, and
rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to Stock Units, as and when payable hereunder.

 

 
4

--------------------------------------------------------------------------------

 

 

15.     Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

16.     Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

17.     Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

 

18.     Construction. It is intended that the terms of the Award will not result
in the imposition of any tax liability pursuant to Section 409A of the Code.
This Agreement shall be construed and interpreted consistent with that intent.

 

19.     Clawback Policy. The Stock Units are subject to the terms of the
Company’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Stock Units (including any value received from a disposition of
the shares acquired upon payment of the Stock Units).

 

20.     No Advice Regarding Grant. The Director is hereby advised to consult
with his or her own tax, legal and/or investment advisors with respect to any
advice the Director may determine is needed or appropriate with respect to the
Stock Units (including, without limitation, to determine the foreign, state,
local, estate and/or gift tax consequences with respect to the Award). Neither
the Company nor any of its officers, directors, affiliates or advisors makes any
representation (except for the terms and conditions expressly set forth in this
Agreement) or recommendation with respect to the Award. Except for the
withholding rights set forth in Section 10 above, the Director is solely
responsible for any and all tax liability that may arise with respect to the
Award.

 

 

 

[Remainder of page intentionally left blank]

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and the Director has hereunto set his or her
hand as of the date and year first above written.

 

EXAR CORPORATION,

a Delaware corporation

 

By:__________________________________

 

Print Name:___________________________

 

Its:__________________________________

DIRECTOR

 

 

___________________________________

Signature

 

 

____________________________________

Print Name

 

 

 
6

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

DEFINITION OF CHANGE IN CONTROL EVENT

 

For purposes of this Agreement, “Change in Control Event” means the occurrence
of any of the following after the Effective Date:

 

 

(a)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 30% of either (1) the then-outstanding shares of Common Stock (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this clause (a), the following
acquisitions shall not constitute a Change in Control Event; (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company or a successor, (D)
any acquisition by any entity pursuant to a transaction that complies with
clauses (c)(1), (2) and (3) below, and (E) any acquisition by a Person who owned
more than 30% of either the Outstanding Company Common Stock or the Outstanding
Company Voting Securities as of the Effective Date or an affiliate of any such
Person;

 

 

(b)

A change in the Board or its members such that individuals who, as of the later
of the Effective Date or the date that is two years prior to such change (the
later of such two dates is referred to as the “Measurement Date”), constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Measurement Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board (including for
these purposes, the new members whose election or nomination was so approved,
without counting the member and his predecessor twice) shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

 
7

--------------------------------------------------------------------------------

 

 

 

(c)

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company's assets directly or through one or more
subsidiaries (a “Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (2) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, more than 30% of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
30% existed prior to the Business Combination, and (3) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination or a Parent were members of the Incumbent Board
(determined pursuant to clause (b) above using the date that is the later of the
Effective Date or the date that is two years prior to the Business Combination
as the Measurement Date) at the time of the execution of the initial agreement
or of the action of the Board providing for such Business Combination; or

 

 

(d)

Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company other than in the context of a transaction that does
not constitute a Change in Control Event under clause (c) above.

 

 

8